ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_06_FR.txt. 155

OPINION INDIVIDUELLE DE M. AGO

I. Je me suis rallié aux conclusions de la Cour en ce qui concerne la
réponse à donner à la demande d'avis consultatif qui lui a été adressée. Ces
conclusions définissent les obligations réciproques dont sont tenus en
l'espèce l'Organisation concernée et l’Etat hôte, dans des termes qui cor-
respondent dans une large mesure à ceux auxquels moi-même je parviens,
bien que sur la base d’un raisonnement et de motifs partiellement diffé-
rents.

La Cour a formulé dans son avis une série d'observations pertinentes au
sujet de P« établissement » d'une organisation internationale sur le terri-
toire d’un Etat hôte. J’aurais toutefois souhaité qu’à cette occasion elle
donne une définition précise et complète de la notion même de cet éta-
blissement, étant convaincu que c’eût été le meilleur moyen d'affronter le
problème posé à la Cour.

Une organisation internationale est, comme un Etat, un sujet de droit
international, mais possédant une capacité Juridique internationale res-
treinte et surtout, à la différence de l’Etat, elle est un sujet dépourvu de
toute base territoriale. Son « établissement » sur le territoire d’un Etat
donné est donc la condition sine qua non pour que l’organisation puisse
fonctionner en tant que telle, exercer son activité et poursuivre ses buts. Par
ailleurs, pour que cette condition puisse se réaliser, il est indispensable
qu'un consentement mutuel à cet effet se forme entre l’organisation elle-
même et un Etat disposé à lui offrir la possibilité d'établir sur son territoire
le siège principal, voire aussi un siège secondaire. La volonté manifestée
par l’organisation internationale, à la suite d’une délibération de ses orga-
nes constitutifs compétents, d'établir son siège sur le territoire d’un Etat
déterminé, est certes nécessaire mais elle n’est évidemment pas suffisante à
elle seule. Elle doit rencontrer la volonté manifestée de leur côté par les
organes constitutionnels compétents de cet Etat de l’accueillir de façon
permanente sur son territoire et d’y créer les conditions nécessaires pour
son fonctionnement. L’« établissement » est donc nécessairement l’objet
d’un accord bilatéral entre le sujet « organisation » d’une part et le sujet
« Etat hôte » de l’autre, car s’il est vrai que personne ne saurait forcer une
organisation internationale à s'établir contre sa volonté sur le territoire
d’un Etat plutôt que d’un autre, personne ne saurait non plus forcer un Etat
à accueillir sur son territoire une organisation internationale et à lui per-
mettre d’exercer dans les conditions indispensables l’activité prévue par
son acte constitutif, si ledit Etat n’est pas disposé à le faire. En notant cela,

86
156 INTERPRÉTATION DE L’ACCORD (OP. IND. AGO)

je ne fais qu’élaborer en d’autres termes les remarques très appropriées qui
figurent au paragraphe 37 de l’avis de la Cour.

Par là, toutefois, tout n’est pas encore dit quant à nature et au contenu
spécifique de la notion d'établissement. Cette notion est une notion « ju-
ridique », et le terme « établissement » est un terme de droit. I] serait faux
d’entendre l'établissement, fait juridique, comme étant l’équivalent d’une
installation matérielle. Cela précisément peut amener l’erreur de croire que
l'établissement est réalisé simplement parce qu’une installation de fait a eu
lieu. Quant au contenu de la notion en question, elle comporte, sans aucun
doute, une pluralité d'éléments, dont certains peuvent être en tout ou partie
des éléments matériels, même s’ils sont prévus parfois dans des disposi-
tions de droit. Telles sont la désignation de la ville destinée à être le siège de
l’organisation, la détermination, dans cette ville, de l’endroit et des bati-
ments existants ou à construire où l’organisation est censée s’installer, la
prévision du calendrier et des modalités de cette installation, et enfin la
réalisation même de celle-ci. Mais d’autres éléments, non moins indispen-
sables certes, sont des éléments de droit, telle notamment la détermination
du statut juridique qui sera celui de organisation sur le territoire de l'Etat
hôte. La détermination de ce statut juridique est, à mes yeux, Pélément
essentiel de l'établissement entendu comme fait juridique : c’est de lui en
effet que dépend la possibilité pour l’organisation d'entreprendre ses
fonctions et d’exercer son activité en pleine indépendance, sans aucune
interférence de la part de l’Etat hôte, quoique dans le respect par l’orga-
nisation de la souveraineté territoriale de ce dernier.

Jestime utile de souligner tout particulièrement cet aspect, car à mon
avis il serait absurde d’imaginer qu’il puisse y avoir établissement d’une
organisation sur le territoire d’un Etat sans que soient définies les condi-
tions lui permettant précisément d’exister et d’agir en tant qu’organisation
internationale. C’est par une telle définition qu’est rendue possible cette
coexistence des deux sujets de droit international sur un même territoire,
par laquelle l'établissement se traduit. Me référant à titre d'exemple au cas
concret qui a formé l’objet de l’avis de la Cour, je voudrais relever qu’il me
semble évident que si l'Etat égyptien avait insisté sur certaines conditions
qu’à un moment donné des négociations il aurait voulu voir figurer dans
l’accord destiné à fixer le statut juridique de l'Organisation en Egypte, et si
l'Organisation, de son côté, avait persisté à considérer ces conditions
comme inacceptables, ce désaccord insurmontable aurait eu pour consé-
quence qu'il n’y aurait pas eu d’« établissement » du tout. L'installation
déjà intervenue du Bureau régional de l'OMS dans les locaux du Bureau
sanitaire d'Alexandrie n’aurait alors été qu’un fait provisoirement réalisé
sur la base d’une prévision d’accord qui se serait ensuite révélée inconsis-
tante : un fait destiné à disparaître tout aussi rapidement qu'il s'était
produit.

Sortant de l'exemple, je voudrais ajouter qu’à mon avis il n’y a pas de
véritable différence, s'agissant de définir la notion d’établissement, selon

87
157 INTERPRETATION DE L’ACCORD (OP. IND. AGO)

que les divers éléments qui y interviennent se réalisent tous en méme temps
et forment ensemble l’objet d’un unique instrument écrit, comme il arrive
parfois, ou qu’ils apparaissent séparément au cours d’un processus suc-
cessif, l'instrument écrit étant alors réservé à l'élément final et concluant de
ce processus, à savoir à la détermination du statut juridique à reconnaître à
l’organisation dans l'Etat hôte. Ce qui est le cas tout aussi souvent et
notamment en l’espéce actuelle.

Dans la seconde hypothése, le caractére de fait juridique complexe que
revêt l’« établissement » se révèle, pourrait-on dire, plus clairement encore,
et ceux d’entre nous qui partagent le point de vue rapporté au paragra-
phe 39 de l'avis de la Cour n’ont pas manqué de mettre en évidence que
dans ce cas l'accord régissant cet établissement constitue à son tour, pour
employer des termes de la Cour, une « transaction unique » mais composée
de diverses ententes particulières, qui concourent toutes à un seul but et ne
sauraient, l’une sans l’autre, produire leur effet. Je crois en vérité que même
dans le cas où l’acte juridique prévoyant tous les divers aspects de l’éta-
blissement est constitué par un seul instrument, l'établissement comme tel
reste un fait juridique complexe, ce caractère étant inhérent à la nature
même de ce fait juridique. En tout cas, même en faisant abstraction de la
recherche de la définition théorique la plus appropriée, ce qui compte
vraiment c’est que l'établissement d’une organisation internationale sur le
territoire d’un Etat hôte comporte nécessairement une réunion idéale
d'éléments distincts, mais concourant tous à former un fait juridique
unique, qui n'existe réellement que s’il est complété et parachevé par
l'élément indispensable de la détermination du statut juridique de l’orga-
nisation.

En résumé, létablissement d’une organisation internationale sur le ter-
ritoire d’un Etat hôte est dans ma pensée un fait juridique d’origine
bilatérale, ayant les caractères et le contenu indiqués, et qui — comme l'avis
de la Cour le souligne à son paragraphe 43 — comporte l'instauration d’une
relation juridique bilatérale permanente entre les deux sujets distincts du
droit international qui, dorénavant, se trouveront coexister sur le territoire
d’un Etat déterminé.

II. L'existence de la relation bilatérale ci-dessus indiquée et la nature du
fait juridique qui est à son origine doivent donc être gardées présentes à
l'esprit au moment où l’une ou l’autre partie manifesterait l'intention de
mettre fin à ladite relation juridique. De ce point de vue là il n’y a guère de
différence entre l’hypothèse où cette intention serait manifestée par l’or-
ganisation désireuse à un moment donné de transférer son siège ailleurs, ou
bien par l'Etat, désireux de mettre fin à une présence sur son territoire à
laquelle il n’est plus disposé à consentir à l’avenir. Quelle que soit la
situation, il me semble aller de soi qu’une obligation incombe à la partie qui
envisage la cessation de la relation juridique en question de saisir l’autre de
son intention et des raisons qui la motivent, et que les deux parties sont
alors tenues d’examiner ensemble de bonne foi les raisons qui poussent
l’une d’elles à envisager la terminaison de la relation indiquée, d'examiner

88
158 INTERPRETATION DE L’ACCORD (OP. IND. AGO)

éventuellement ensemble la possibilité de surmonter les difficultés surve-
nues et, sinon, de rechercher ensemble les moyens de mettre fin a l’éta-
blissement jusqu'alors existant de la manière la plus appropriée et la moins
préjudiciable aux intérêts de l’une comme de l’autre partie. Cela en gardant
à l'esprit le fait qu’un changement de siège d’une organisation internatio-
nale — de son siège central ou du siège de l’un de ses bureaux principaux —
doit être compris, à la lumière d’une considération objective de la nature
d’une organisation internationale et des conditions de son fonctionne-
ment, comme un fait exceptionnel et pouvant difficilement étre réalisé sans
que des perturbations plus ou moins profondes et plus ou moins prolon-
gées se produisent, aussi bien dans la vie de l’organisation que dans celle de
l'Etat qui lui a jusqu’alors accordé son hospitalité.

Le paragraphe 43 de l’avis souligne opportunément !’existence entre
l’organisation internationale et l’Etat hôte d’un régime spécial de rela-
tions juridiques. A leur tour, les paragraphes suivants ont été amplement
consacrés 4 une définition correcte encore que prudente des obligations de
consultation, de négociation et de coopération par lesquelles ce régime
spécial se traduit. Ils mettent aussi en évidence que ces obligations trouvent
déjà une base sûre dans les principes du droit international général
concernant la matiére des organisations internationales, ainsi que de ce
que l’on pourrait appeler les principes communs qui se dégagent de l’en-
semble des instruments conventionnels conclus entre des Etats et des
organisations internationales. A ce sujet je n’ai, pour ma part, rien à
ajouter. Je voudrais, par contre, formuler encore quelques réflexions à
propos du droit international conventionnel liant spécifiquement l'OMS et
l'Egypte. Je suis en effet de ceux qui estiment que les dispositions de
l’accord du 25 mars 1951 s’appliquent aussi à l'hypothèse d’un transfert
hors d'Egypte du siège du Bureau régional de la Méditerranée orientale de
POMS.

Je ne m’attarderai pas longtemps sur l’examen de la question du carac-
tère d’« accord de siège » (host agreement) de l'accord du 25 mars 1951. Il
me semble difficile de contredire à ce sujet l’opinion concordamment
exprimée par l’une et l’autre des parties contractantes. A la page 357 du
volume I (1948-1972) du Recueil des résolutions et décisions de l’Assemblée
mondiale de la Santé et du Conseil exécutif, les étapes successives de la
conclusion de cet accord sont exposées sous le titre « Accord de siège avec
le Gouvernement de l'Egypte » (« Host Agreement with the Government
of Egypt » dans l'édition anglaise des Handbook), etla même dénomination
est utilisée, aux pages 356 à 359, pour les accords de même nature conclus,
d’après le même modèle d’ailleurs, avec les Gouvernements de la Suisse,
de l’inde, des Philippines, de la France et du Danemark. L'expression
anglaise host agreement a été d’autre part employée dans la correspondance
échangée en 1950 entre le Gouvernement égyptien et le Bureau régional de
l'OMS au sujet de la négociation dudit accord ; c’est en tant qu’« accord de
siège » (host agreement) que Vaccord a été défini dans le décret royal
présenté au Parlement égyptien et que l'approbation parlementaire a été
donnée à son sujet. À ces données de caractère formel, on peut en ajouter

89
159 INTERPRÉTATION DE L’ACCORD (OP. IND. AGO)

d’autres tirées de l'examen du contenu substantiel de l’accord. Il suffit de
prendre en considération à cette fin des articles essentiels comme l’arti-
cle III, qui garantit à l'Organisation et à ses organes principaux ou sub-
sidiaires l’« indépendance et la liberté d’action », de même que la « liberté
absolue de réunion, ... de discussion et de décision », ou encore comme l’ar-
ticle X qui entend garantir l'Egypte contre tout préjudice à sa sécurité du
fait de l’activité de l'OMS. Il y a là indéniablement des dispositions typi-
ques d’un accord destiné avant tout à rendre possible et efficace l’« éta-
blissement » en Egypte de cet organe principal de l'Organisation qu était le
Bureau régional de la Méditerranée orientale et non pas seulement, comme
on voudrait un peu facilement le déduire de l'indication résumée de ses
buts qui figure en son en-tête, à ajouter par surcroît la jouissance de
certains privilèges et de certaines immunités à un « établissement » déjà
réalisé et parfait sous tous ses aspects. Il me semble donc évident que
dans l’accord de 1951 il faut voir un élément constitutif de cet « établis-
sement » en Egypte du Bureau régional de la Méditerranée orientale de
l'OMS dont je me suis attaché à relever le caractère de fait juridique. Il faut
précisément y voir l'élément final et concluant du processus entier que
recouvre le nom d’érablissement, l'élément qui lui apporte la définition
indispensable du statut juridique de l’organisation sur le territoire de
l'Etat où elle établit son siège. Je ne crois pas devoir épiloguer davantage
à ce sujet.

Le point sur lequel j'estime par contre utile de formuler quelques
considérations complémentaires est celui qui touche à la divergence de
vues — si amplement et si efficacement résumée aux paragraphes 40 et 41
de l’avis consultatif — qui s’est manifestée dans le groupe de ceux qui, tout
en se trouvant unis pour reconnaître que l’accord de 1951 fait partie de la
transaction, unique encore que composite, en vertu de laquelle l’établis-
sement en Egypte du Bureau régional de ?OMS s’est réalisé, restent tou-
tefois divisés sur une question spécifique. Leurs opinions se partagent en
effet sur le point de savoir si les dispositions de la section 37 de l’article XII
de cet accord peuvent ou non être considérées comme applicables à l’hy-
pothèse d’un transfert hors d'Egypte du siège dudit Bureau.

Je reconnais que la formulation de la section 37 n’est pas un modèle de
clarté. De prime abord elle peut certainement amener le lecteur à hésiter
quant à la réponse à donner à la question énoncée. À la réflexion, toutefois,
deux ordres de considérations m’aménent à penser que cette réponse doive
être positive.

a) En premier lieu, je voudrais observer qu’un examen attentif du texte
en tant que tel de la section 37 m’améne à lui seul déjà à estimer fort
improbable, pour ne pas dire impossible, que les parties aient entendu
prévoir une sanction aussi grave que la dénonciation unilatérale de l'accord
dans son entier, rien que pour un éventuel défaut d’entente sur une revision
partielle concernant telle ou telle disposition de l'accord. Une dénoncia-
tion par Egypte de l’accord de siège de 1951 laisserait alors le Bureau
régional de la Méditerranée orientale, après l'écoulement du délai prévu à
la dernière disposition de la section 37 dudit accord, complètement privé

90
160 INTERPRETATION DE L’ACCORD (OP. IND. AGO)

de statut juridique spécial et donc des conditions indispensables a son
fonctionnement !. Le maintien de son établissement en Egypte deviendrait
manifestement impossible. Force est donc de penser qu’en s’attribuant
réciproquement la faculté d’une dénonciation unilatérale, les parties
contractantes ont eu en vue des difficultés d’ordre majeur, susceptibles, par
leur gravité, d’affecter la volonté de l'Organisation ou de PEtat hôte de
maintenir la présence du Bureau régional en Egypte.

Jajouterai que le transfert éventuel dans un autre pays du siège du
Bureau régional n’est pas une mesure devant nécessairement amener lex-
tinction de l’accord de 1951. Les parties pourraient éventuellement décider
qu’il reste en vigueur pour les dispositions non liées à existence en Egypte
du Bureau régional, ainsi que pour celles qui pourraient être ajoutées,
précisément à la suite d’une revision consensuelle. Le remplacement du
Bureau régional, par exemple, par un simple office local ou par un bureau
égyptien lié à l'Organisation par une forme donnée de collaboration,
pourrait en être l’occasion. En tout cas, il me paraîtrait absolument excessif
d’exclure l’applicabilité de la section 37 à l'hypothèse où l’une des parties
souhaiterait transférer le siège du Bureau régional hors d'Egypte au motif
qu'un tel transfert dépasserait l'hypothèse d’une « revision» de lac-
cord.

Dans ce même ordre de considérations je ne puis manquer d’ajouter une
dernière remarque. I] me paraîtrait difficilement explicable que les parties
contractantes, en abordant expressément dans une clause de l’accord
qu’elles concluaient la question de sa dénonciation éventuelle, n’aient
entendu régler que partiellement cette question et aient intentionnellement
laissé subsister une vague possibilité de dénonciation d’après le droit
international général, à côté de celle prévue dans le texte de l'accord.

b) En deuxième lieu, je voudrais observer que la question qui a été
soulevée à ce sujet ne saurait en tout cas être résolue qu'après examen
attentif des origines de la clause insérée dans l’article XII, section 37, de
l'accord du 25 mars 1951.

Il a été dit et prouvé ad abundantiam, au cours de la procédure, quelles ont
été ces origines. L'Organisation mondiale de la Santé n’a fait qu’emprunter
sciemment à l’article 30 de l'accord entre le Conseil fédéral suisse et l’Or-
ganisation internationale du Travail, adopté et signé le 11 mars 1946
« pour régler le statut juridique de cette organisation en Suisse », la for-
mule de la clause qu'elle a fait figurer d’abord à l’article 29 de l’accord
conclu avec le Conseil fédéral suisse « pour régler le statut juridique de
l'OMS » en juillet-août 1948. Par la suite elle l’a reproduite, pratiquement
inchangée, dans la section 37 de l’article XII de l'accord de siège de 1951

Tl convient de ne pas oublier qu’à l’époque l'Egypte n’avait même pas souscrit à la
convention sur les privilèges et immunités des institutions spécialisées. Elle ne la
ratifiera que plus tard ; et, d’ailleurs, cette convention générale ne contient pas de
clauses comparables à celles d’un accord d’établissement d’une organisation sur le
territoire d’un Etat hôte, les articles III et X de l'accord de 1951 par exemple.

91
161 INTERPRETATION DE L’ACCORD (OP. IND. AGO)

avec l'Egypte et dans les dispositions correspondantes des accords de siège
conclus avec les autres Etats hôtes de bureaux régionaux.

La disposition de base de l'accord OIT-Suisse de mars 1946 a elle-même
une origine toute particulière. La négociation de l’accord en question, au
lieu de suivre, comme il est courant, le choix définitif du siège de l’orga-
nisation, l’a par contre précédé. Autrement dit le statut juridique de l’or-
ganisation a été consensuellement défini sur la base de la prévision que le
choix de ce siège tomberait définitivement sur Genève. Le but de cette
opération anticipée était manifestement de mettre la direction de l'OIT en
état de fournir deux indications à la vingt-neuvième session de la confé-
rence qui allait s'ouvrir à Montréal en été 1946 et qui devait examiner les
questions constitutionnelles, y compris celle de la détermination du siège
central ! de l'Organisation : 1) que le Gouvernement suisse avait indiqué
« que la plus cordiale bienvenue serait réservée au Bureau international du
Travail à Genève, en tout temps », et 2) que, se conformant à l'intention
manifestée par la même occasion, de garantir par un accord avec l’Orga-
nisation « toute l'indépendance voulue pour lui permettre de s'acquitter de
manière efficace de ses obligations internationales » ?, le même gouverne-
ment avait en fait déjà conclu avec l'OIT un accord, signé le 11 mars 1946,
qui confirmait cette intention.

Or, comme l’avis consultatif le rappelle brièvement au paragraphe 41,
pendant les négociations entre les deux parties, qui étaient respectivement
représentées par les regrettés juristes Wilfred Jenks et Paul Guggenheim,
deux tendances se heurtèrent. Désireuse de mettre l’accord à l'abri de toute
reconsidération possible de la part du gouvernement hôte et surtout d’as-
surer définitivement la stabilité de son établissement en Suisse, l’Organi-
sation proposait de prévoir que l’accord ne puisse être revisé que d’un
commun accord entre les parties et que toute dénonciation unilatérale soit
donc exclue. Le Gouvernement helvétique préférait par contre se ménager
la possibilité d’une telle dénonciation. Les parties se rencontrérent donc
sur un compromis et c’est ce compromis qui se trouve consigné dans la
formule de l’article 30 de l'accord Suisse-OIT.

A la lumière de ces faits, et vu les points de départ respectifs des parties
contractantes, la double conclusion me semble s'imposer que l’unité de
vues s’est faite entre elles sur une faculté de dénonciation unilatérale
strictement contenue dans les limites des dispositions de l’article 30 et que
le terme « revision » employé dans cette clause a été entendu dans son
acception la plus large, couvrant notamment l'hypothèse de cette revision

! Question rendue actuelle par la nécessité d’amender l’article de la Constitution
prévoyant que le BIT serait établi au siège de la Société des Nations.
2 Voir, sur tout cela, les rapports de la délégation de la conférence pour les questions

constitutionnelles sur les travaux de sa première session, Londres, 21 janvier-15 février
1946, paragraphe 32, page 26.

92
162 INTERPRETATION DE L’ACCORD (OP. IND, AGO)

radicale qu’entrainerait un changement du siège de l'Organisation. Et
étant donné que l'OMS a clairement voulu suivre le modèle si opportu-
nément fourni par l'accord Suisse-OIT de 1946 dans la conclusion de son
accord de 1948 avec le mème Etat, ainsi que dans la conclusion de tous les
autres accords de siège auxquels elle a procédé, il me semble vraiment
difficile de concevoir que cette formule ait acquis, dans ces instruments
pour ainsi dire dérivés, une signification et une portée différentes de celles
du modèle d’origine.

Au vu de ces conclusions, l’on comprendra aisément que je n’aie pas été
sensible à l’argumentation de ceux qui soutiennent que les dispositions
figurant à la section 37 de l’article XII de accord de siège OMS-Egypte du
25 mars 1951 doivent être considérées comme étant dépourvues de toute
pertinence par rapport aux questions actuellement soumises à la Cour.

Une disposition de nature conventionnelle en vigueur entre deux parties
a, vu sa nature de /ex specialis, la priorité par rapport aux règles de
caractère général également applicables dans leurs relations. C’est pour-
quoi je reste de l’avis que la prise en considération de cette disposition
aurait dû avoir la priorité dans la formation de l’opinion de la Cour en
l'espèce. Cela dit, je me garde bien de vouloir contester l’utilité, voire même
la nécessité, de rechercher, dans les principes et les règles du droit inter-
national général régissant le droit des traités et le droit des organisations
internationales, une confirmation du bien-fondé des conclusions établies
sur la base du droit conventionnel. C’est d’ailleurs un fait que, dans le cas
actuel, les obligations réciproques à la charge des parties se définissent
finalement de la même manière, quelle que soit la source d’où on les fait
découler. L'obligation de consultation prévue à la deuxième disposition de
la section 37 pourrait difficilement s’articuler plus efficacement, par rap-
port à notre cas, que de la manière qui figure au paragraphe 49 de l'avis et
dans son dispositif. Même en ce qui concerne l'obligation de préavis
qu’énonce in fine la section 37, il ne faut pas oublier que cette disposition
constitue manifestement une règle résiduelle destinée à fournir un critère
équitable, ne devant s'appliquer qu’en cas d’impossibilité de s’accorder à
propos de ce « préavis raisonnable » qui est mentionné à l’alinéa c) de la
définition que donne la Cour des obligations des parties. C’est dans cet
esprit que j'ai pu m’associer aux conclusions de la Cour et à l’avis qui les
énonce.

{Signé) Roberto AGO.

93
